18-23538-rdd          Doc 6062      Filed 11/20/19 Entered 11/20/19 10:03:20                     Main Document
                                                  Pg 1 of 5




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                              )
     In re:                                                   )        Chapter 11
                                                              )
     SEARS HOLDINGS CORPORATION., et al.,1                    )        Case No. 18-23538 (RDD)
                                                              )
                                      Debtors.                )        (Jointly Administered)
                                                              )


                          STIPULATION AND ORDER BY AND AMONG
                        DEBTORS, TRANSFORM AND PERMASTEEL, INC.

              This Stipulation and Order (the “Stipulation and Order”) is made as of November 8,

 2019, by and among the above-captioned debtors and debtors-in-possession (collectively, the

 “Debtors”), Transform Holdco LLC (the “Buyer”) and Permasteel, Inc. (“Permasteel” and

 together with the Debtors and Buyer, the “Parties”) through their respective and duly authorized

 counsel of record, or in the case of Permasteel, through a duly authorized representative.




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Business Unit, LLC (f/k/a Sears Brands Business Unit
 Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C.
 (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188);
 Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services,
 Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation
 (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd        Doc 6062        Filed 11/20/19 Entered 11/20/19 10:03:20                     Main Document
                                                  Pg 2 of 5


                                                      Recitals

         A.       On October 15, 2018, the Debtors filed voluntary petitions for relief under chapter

 11 of title 11 of the United States Code (the “Bankruptcy Code”), in the United States Bankruptcy

 Court for the Southern District of New York (the “Court”).

         B.       On January 23, 2019, the Debtors filed and served on the applicable counterparties

 the Supplemental Notice of Cure Costs and Potential Assumption and Assignment of Executory

 Contracts and Unexpired Leases in Connection with Global Sale Transaction (ECF No. 1774) (the

 “Supplemental Cure Notice”), which listed certain agreements that could potentially be assumed

 and assigned, including the License Agreement, by and between Debtor Sears Brands Management

 Corporation (“SBMC”) and Permasteel (as amended, the “License Agreement”), at line item

 number 430 thereof.

         C.       On February 1, 2019 the Debtors flied the Notice of Filing Initial Assigned

 Agreements in Connection with Global Sale Transaction (ECF No. 2349) (the “Initial Assigned

 Agreements Notice”) notifying applicable counterparties that certain Contracts listed on Exhibit

 A had been designated by the Buyer for assumption and assignment on the Closing Date as Initial

 Assigned Agreements, including the License Agreement at line item number 138.2

         D.       On February 8, 2019, the Order (I) Approving the Asset Purchase Agreement

 Among Sellers and Buyer, (II) Authorizing the Sale of Certain of the Debtors’ Assets Free and

 Clear of Liens, Claims, Interests and Encumbrances, (III) Authorizing the Assumption and

 Assignment of Certain Executory Contracts, and Leases in Connection Therewith, and (IV)



 2
           The list of Initial Assigned Agreements was subsequently amended in the Notice of Filing of Revised List of
 Initial Assigned Agreements in Connection with Global Sale Transaction (ECF No. 2377), the Notice of Filing of
 Further Revised List of Initial Assigned Agreements in Connection with Global Sale Transaction (ECF No. 2452), and
 the Notice of Filing of Further Revised List of Initial Assigned Agreements in Connection with the Sale Transaction
 (ECF No. 2910), but no change with respect to the assumption of the License Agreement was made.



                                                          5
18-23538-rdd        Doc 6062        Filed 11/20/19 Entered 11/20/19 10:03:20                    Main Document
                                                  Pg 3 of 5


 Granting Related Relief (ECF No. 2507) was entered by the Court (the “Sale Order”), approving

 the sale of substantially all of the Debtors’ assets to Buyer. The Sale Order approved the

 assumption and assignment of the Initial Assigned Agreements.3 Sale Order at ¶¶ 3, 31.

         E.       Following receipt of an email notice from counsel to Transform to counsel to the

 Debtors, which mistakenly indicated that the License Agreement, which has already been assumed

 and assigned, could be rejected, on April 22, 2019, the Debtors filed the Notice of Rejection of

 Executory Contracts (ECF No. 3311) (the “Rejection Notice”) which listed the License

 Agreement at line item 71.

         F.       On May 15, 2019, the Court entered the Order Approving the Rejection of Certain

 Executory Contracts (ECF No. 3886) (the “Rejection Order”), which included the License

 Agreement at line item 71 due to the mistake reflected in the Rejection Notice.

         IT IS THEREFORE AGREED, AND UPON BANKRUPTCY COURT APPROVAL

 HEREOF, IT SHALL BE ORDERED AS FOLLOWS:

         1.       Notwithstanding that the License Agreement was inadvertently listed in the

 Rejection Notice and Rejection Order, because the License Agreement was included as an Initial

 Assigned Agreement, the License Agreement has been assumed and assigned on the terms set forth

 in the Supplemental Cure Notice, the Initial Assigned Agreements Notice, and the Sale Order.

         2.       This Stipulation and Order shall be deemed effective and in full force and effect on

 the date of entry of this Stipulation and Order (the “Effective Date”).

         3.       This Stipulation and Order shall inure to the benefit of, and shall be binding upon,

 the Parties, their successors and assigns.




 3
         Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the
 Sale Order.



                                                         5
18-23538-rdd      Doc 6062      Filed 11/20/19 Entered 11/20/19 10:03:20           Main Document
                                              Pg 4 of 5


        4.      This Stipulation and Order may be executed in one or more counterparts, which

 collectively shall form one and the same agreement. Any of the Parties may execute this

 Stipulation and Order by signing any such counterpart and each of such counterparts (whether an

 original or a copy) shall for all purposes be deemed an original.

        5.      Pending entry of this Stipulation and Order by the Court, the Parties shall not take

 actions inconsistent with the provisions of this Stipulation and Order. In the event that this

 Stipulation and Order is not approved by the Court or is not executed by the Parties, (a) nothing

 herein shall be used against any of the Parties hereto for any reason and (b) the obligations of the

 Parties under this Stipulation and Order shall be null and void and, with the exception of this

 paragraph, the Parties’ respective rights and obligations under applicable law shall remain

 unaffected by this Stipulation and Order.

        6.      The Court shall have jurisdiction over any action or proceeding arising out of, or

 relating to, this Stipulation and Order.

                                      [Signature Page Follows]




                                                  5
18-23538-rdd   Doc 6062      Filed 11/20/19 Entered 11/20/19 10:03:20           Main Document
                                           Pg 5 of 5


  Dated: November 8, 2019                       Dated:   November 8, 2019

  By:     /s/ Jacqueline Marcus                 By:      /s/ Luke A. Barefoot

          WEIL GOTSHAL & MANGES                          CLEARY GOTTLIEB STEEN &
          LLP                                            HAMILTON
          767 Fifth Avenue                               One Liberty Plaza
          New York, New York 10153                       New York, New York 10006
          Telephone (212) 310-8000                       Telephone: (212) 225-2000
          Facsimile: (212) 310-8007                      Facsimile: (212) 225-3999
          Ray C. Schrock, P.C., Esq.                     Sean A. O’Neal, Esq.
          Jacqueline Marcus, Esq.                        Luke A. Barefoot, Esq.
          Garrett A. Fail, Esq.                          Chelsey Rosenbloom, Esq.
          Sunny Singh, Esq.

          Attorneys for the Debtors and                  Attorneys for Transform Holdco
          Debtors-in-Possession                          LLC




  Dated October 30, 2019
  :


  By:
          100 Exchange Place
          Pomona, CA 91768
          Telephone: (888) 287-0735
          Xiaorong Hu

          Permasteel, Inc.




  SO ORDERED


 Dated: November 20, 2019                 /s/ Robert D. Drain______________________
       White Plains, New York             THE HONORABLE ROBERT D. DRAIN
                                          UNITED STATES BANKRUPTCY JUDGE




                                            5
